
	

113 HR 2045 IH: HALT the IRS Act
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2045
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Fleming (for
			 himself, Mr. Rooney,
			 Mr. Chabot,
			 Mr. Culberson, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To prohibit officers and employees of the Internal
		  Revenue Service from initiating any new audits for 180 days.
	
	
		1.Short titleThis Act may be cited as the
			 HALT the IRS
			 Act.
		2.Suspension of
			 authority of IRS to initiate new auditsAn officer or employee of the Internal
			 Revenue Service shall not initiate any new audit of any taxpayer during the
			 180-day period beginning with the date of the enactment of this Act.
		
